DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 6, 9, 10, 14-16, 19 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moro et al. (US PAT. 6,759,935).
	Moro et al. teach an electronic component, as per claims 1 and 14, comprising: a wire wound (3) about a central axis forming a coil having a central opening as shown in Fig. 3, wherein the wire has first and second wire ends as shown in Fig. 3; and an overmolded outer body (2, 4, as shown in Fig. 5I) made of a mixture of magnetic material and binder (col. 5, lines 32-35 and col. 10, lines 24-26), the coil and at least a portion of the terminals (30a, 30B, as shown in Fig. 3, col. 7,lines 49-51) embedded in the outer body, at least a portion of the terminals exposed through the outer body for mounting the component (col. 7, lines 49-60).


    PNG
    media_image1.png
    423
    517
    media_image1.png
    Greyscale


	It is noted that since the scope of the claimed invention is the electronic component (a product), not how to form the wire winding (a process of making) such as the phrases “the wire transitioning from the first wire end into an outer winding of a first row, with the wire winding continuing to wind about the generally vertical axis in turns of decreasing diameter, then transitioning to an inner winding of a second row and continuing to wind about the generally vertical axis in turns of increasing diameter to an outer winding, the wire further extending to the second wire end; wherein the first and second wire ends are connected to or form terminals for mounting the component to a circuit” as recited in lines 3-8 are an intended use. 
	Re. claims 5 and 15: A preformed core (22, as shown in Fig. 2), separated from the outer body encasing the coil, is disposed at least partially within the central opening of the coil (col. 7, lines 39-41).
	Re. claims 6 and 16: The preformed core is a tack core having a flanged end (23) with a center post (22) extending upward therefrom with the central opening of the coil positioned about the center post and at least a portion (Bh, as shown in Fig. 4) of the flanged end being positioned below at least a portion of the coil.
	Re. claims 9 and 19: The wire (3) is a flat, insulated wire wound into a plurality of rows coaxially configured about the central axis as shown in Fig. 3 (col. 6, lines 51-57).
	Re. claim 10: The flat wire has a cross section having wide opposing sides spaced apart by narrow opposing edges as shown in Fig. 3, wherein each side of the cross section represents a side-face of the flat wire and each edge of the cross section represents an edge-face, and wherein the plurality of rows are stacked edge-face to edge-face rather than side-face to side-face as shown in Fig. 1B and Fig. 4.
	Re. claim 24: The first and second wire ends are connected to posts of the terminals (30A, 30B), wherein the connections between the first and second wire ends and the terminals are embedded in the outer body.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moro et al. as applied to claim 1 above, and further in view of Dangler et al. (US PAT. 5,760,669).
	Moro et al. teach all limitations as set forth above, but silent a round, insulated wire. Dangler et al. teach an electronic component including a round, insulated wire (26) wound into a plurality of rows coaxially configured about a central axis as shown in Fig. 1 (col. 3, line 7-63). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the rectangular wire of the electronic component of Moro et al. by a round wire as taught by Dangler et al. in order provide a low cost and high performance electronic component.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 9, 10, 12-16, 19, 20 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL D KIM/Primary Examiner, Art Unit 3729